



Form of Director RSU Grant (FY19)


REGIS CORPORATION
RESTRICTED STOCK UNIT AGREEMENT


THIS AGREEMENT, dated as of ________, 2018 (the “Grant Date”), is made between
Regis Corporation, a Minnesota corporation (the “Company”), and ____________, a
nonemployee director of the Company (the “Director”).


WHEREAS, the Company desires to increase the Director’s identification with the
Company and the interests of its shareholders, and to compensate the Director
for service on the Board of Directors of the Company (the “Board”) by awarding
the Director restricted stock units (“RSUs”) with respect to _______________
(_____) shares of the Company’s common stock in accordance with the terms and
conditions of: (i) this Restricted Stock Unit Agreement (“Agreement”) and (ii)
the Regis Corporation 2018 Long Term Incentive Plan (the "Plan"); and


WHEREAS, the Committee has duly made all determinations necessary or appropriate
to the grants hereunder;


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto have agreed, and do hereby agree, as follows:


1.
Definitions.



For purposes of this Agreement, the definitions of terms contained in the Plan
are hereby incorporated by reference, except to the extent that any such term is
specifically defined in this Agreement.


2.
Grant of Restricted Stock and Vesting.



(a)In consideration for services rendered and to be rendered as a member of the
Board, and with no obligation to pay cash or other property therefor, the
Company hereby grants to the Director ___________ (______) RSUs, on the terms
and conditions herein set forth. An RSU represents an unfunded and unsecured
promise to deliver (or cause to be delivered) to the Director, subject to the
Plan and this Agreement, one share of the Company’s common stock or an amount in
cash equal to the Fair Market Value of a share of Common Stock on the date of
settlement.


(b)The RSUs granted to the Director hereunder will vest on a pro-rata basis as
to one-twelfth (1/12) of the RSUs covered by this Agreement on each monthly
anniversary of the Grant Date, _______, 2018 (the “Vesting Commencement Date”),
for the first eleven (11) months, and as to any remaining unvested RSUs on the
date of the Company’s 2019 annual shareholders meeting, _______, provided the
Director has not had a Separation from Service prior to the commencement of such
meeting (the “Full Vesting Date”).


(c)Vested RSUs will be converted into shares of Common Stock or an amount in
cash equal to the product obtained by multiplying the Fair Market Value of a
share of Common Stock on the date of settlement by the number of Vested RSUs
(“settled”) on the Director’s Separation from Service with the Company (the
“Settlement Date”).







--------------------------------------------------------------------------------





(d)For purposes of this Agreement, the Director’s “Separation from Service” with
the Board shall occur upon the effective date of the Director’s termination of
membership on the Board, unless the Director is an employee of the Company as of
that date. For purposes of this Agreement, the Director’s “Separation from
Service” with the Company as an employee shall have the same meaning as defined
in Treas. Reg. §1.409A-1(h).


(e)If the Director is a “specified employee” of the Company, as defined in
Treas. Reg. §1.409A-1(i), at the Director’s Separation from Service, the
Settlement Date shall be delayed until the first day of the seventh month
following the Director’s Separation from Service, to the extent such delay is
required under Section 409A of the Code or the regulations thereunder.


3.
Separation From Service Prior to Vesting.



(a)Unless vesting is otherwise accelerated in accordance with the terms of this
Agreement or the Plan, if the Director incurs a Separation from Service (other
than due to death, Disability or upon a Change in Control) on or before the Full
Vesting Date, any unvested RSUs (and any reinvested stock dividend accumulations
with respect thereto) shall be forfeited and the Director shall have no further
interest in such RSUs (or such reinvested stock dividends). For example, if a
Director incurs a Separation from Service six months after the Vesting
Commencement Date, the Director shall be vested in 6/12 (or ½) of the RSUs, and
shall forfeit the remaining unvested RSUs granted hereunder.


(b)Upon a Change in Control or upon the Director’s Separation from Service due
to death, or Disability, any unvested RSUs will become automatically fully
vested. The terms “Disability” and “Change in Control” shall have the meanings
set out in the Plan. Notwithstanding the foregoing, for purposes of settlement
(but not vesting) of any RSUs that vest as a result of the application of this
Section 3(b), RSUs that vest upon the Director’s Disability or a Change in
Control shall be settled on the first to occur of (i) the Director’s
“disability” under Section 409A of the Code, (ii) a Change in Control that
constitutes a “change in the ownership or effective control of the corporation,
or a change in the ownership of a substantial portion of the assets of the
corporation” under Section 409A of the Code, as applicable, (iii) the Director’s
Separation from Service, and (iv) the Director’s death.


4.
Stock Certificates.



As soon as practicable after the Settlement Date (but no later than 30 days
after the Director’s Separation from Service occurred), if the RSUs are settled
in shares of Common Stock, stock certificates (the “Stock Certificates”)
evidencing the conversion of the RSUs into shares of Common Stock shall be
issued and registered in the Director’s name. Upon settlement of the RSUs in
shares of Common Stock, the Director will obtain, with respect to the shares of
Common Stock received in such settlement, full voting and other rights as a
shareholder of the Company.


5.
Shareholder Rights.



(a)The Director shall have no rights of ownership with respect to any of the
RSUs held in the Director’s name, and shall have no right to vote them or the
shares of Common Stock represented by the RSUs, until the Settlement Date (and
then, only if the RSUs are settled in shares of Common Stock).


(b)Until the Settlement Date, any dividends otherwise payable to the Director
with respect to the Common Stock underlying the RSUs held in the Director’s name
shall not be distributed but instead shall be accumulated and reinvested as
additional RSUs and shall be distributed after vesting





--------------------------------------------------------------------------------





as additional shares of Common Stock or an amount in cash equal to the product
obtained by multiplying the Fair Market Value of a share of Common Stock on the
date of settlement by the number of additional RSUs into which such dividends
were converted.


6.
Restrictions on Transferability.



Until the Settlement Date, the RSUs may not be sold, transferred, pledged,
assigned, or otherwise alienated at any time. Any attempt to do so contrary to
the provisions hereof shall be null and void.


7.
Administration.



The Plan and this Award of RSUs are administered by the Committee, in accordance
with the terms and conditions of the Plan. Actions and decisions made by the
Committee in accordance with this authority shall be effectuated by the Company.


8.
Plan.



The Director hereby acknowledges receipt of a copy of the Plan. Notwithstanding
any other provision of this Agreement, the grant of RSUs is made pursuant to the
Plan, as in effect on the date hereof, and is subject to all the terms and
conditions of the Plan, as the same may be amended from time to time. The
interpretation and construction by the Committee of the Plan, this Agreement,
and such rules and regulations as may be adopted by the Committee for the
purpose of administering the Plan, shall be final and binding upon the Director.
The Company shall, upon written request therefore, send a copy of the Plan, in
its then current form, to the Director or any other person or entity then
entitled to receive such shares.


9.
No Employment Rights.



No provision of this Agreement shall give the Director any right to, or to
continue in, service on the Board of Directors of the Company. In addition, no
provision of this Agreement shall give the Director any right to, or to the
extent the Director becomes an employee of the Company following the Grant Date,
to continue in, the employ of the Company, any Affiliate or any other entity, or
create any inference as to the length of employment of the Director, or affect
the right of the Company (or any Affiliate or any other entity) to terminate the
employment of the Director (with or without Cause), or give the Director any
right to participate in any employee welfare or benefit plan or other program of
the Company, any Affiliate or any other entity.


10.
Requirements of Law and No Disclosure Rights.



The Company shall not be required to issue any shares of Common Stock in
satisfaction of the Award of RSUs made under this Agreement if the issuance of
such shares shall constitute a violation of any provision of any law or
regulation of any governmental authority. The Company shall have no duty or
obligation to affirmatively disclose to the Director or a Representative, and
the Director or Representative shall have no right to be advised of, any
material information regarding the Company or an Affiliate at any time prior to,
upon or in connection with the issuance of the shares of Common Stock or payment
of cash in satisfaction of the Director's award of RSUs.


11.
Governing Law.



This Agreement, the awards of RSUs hereunder and the issuance of Common Stock in
payment of RSUs shall be governed by, and construed and enforced in accordance
with, the laws of the State of Minnesota (other than its laws respecting choice
of law).





--------------------------------------------------------------------------------







12.
Entire Agreement.



This Agreement and the Plan constitute the entire obligation of the parties
hereto with respect to the subject matter hereof and shall supersede any prior
expressions of intent or understanding with respect to this transaction.


13.
Amendment.



Any amendment to this Agreement shall be in writing and signed on behalf of the
Company, and shall comply with the terms and conditions of the Plan.


14.
Waiver; Cumulative Rights.



The failure or delay of either party to require performance by the other party
of any provision hereof shall not affect its right to require performance of
such provision unless and until such performance has been waived in writing.
Each and every right hereunder is cumulative and may be exercised in part or in
whole from time to time.


15.
Counterparts.



This Agreement may be signed in two (2) counterparts, each of which shall be an
original, but both of which shall constitute but one and the same instrument.


16.
Headings.



The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.


17.
Severability.



If for any reason any provision of this Agreement shall be determined to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid or unenforceable provision were omitted.


18.
Successors and Assigns.



This Agreement shall inure to the benefit of and be binding upon each successor
and assign of the Company. All obligations imposed upon the Director or a
Representative, and all rights granted to the Company hereunder, shall be
binding upon the Director's or the Representative's heirs, legal representatives
and successors.
19.
Tax Consequences/409A.



None of the Company, nor any Affiliate shall be liable or responsible in any way
for the tax consequences relating to a grant of RSUs or the lapse of the
restrictions hereunder. The Director agrees to determine and be responsible for
any and all tax consequences to Director relating to the grant of RSUs and the
issuance of Common Stock or payment of cash hereunder. If the Company is
obligated to withhold an amount on account of any tax imposed as a result of the
issuance of shares of Common Stock or payment of cash in satisfaction of an
award of RSUs or the release of any restrictions or limitations in respect of
RSUs,





--------------------------------------------------------------------------------





the provisions of the Plan regarding tax withholding shall apply (including any
required payments by the Director).


The award of RSUs as provided in this Agreement and any issuance of Shares or
payment pursuant to this Agreement are intended to comply with Section 409A of
the Code and the regulations thereunder.




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Director has hereunto set his
hand, all as of the day and year first above written.


 
REGIS CORPORATION
 
By:
 
 
 
 
 
 
 
DIRECTOR:
 
 
 
 










